Exhibit 10.7

 

STERIS CORPORATION

 

NONQUALIFIED STOCK OPTION AGREEMENT FOR EMPLOYEES

 

This Agreement is between STERIS Corporation (“STERIS”) and [Optionee’s Name]
(“Optionee”), with respect to the grant of a Nonqualified Stock Option by STERIS
to Optionee pursuant to the STERIS Corporation 2006 Long-Term Equity Incentive
Plan (the “Plan”). (Capitalized terms used in this Agreement and not otherwise
defined have the meanings assigned to them in the Plan.)

 

1. Grant of Option. STERIS hereby grants to Optionee, as of
                    , 20     an option (the “Option”) to purchase all or any
number of an aggregate of [Number of Shares Granted] STERIS Common Shares, at an
exercise price of $            per share, upon and subject to the terms of this
Agreement and the Plan.

 

2. Documents Delivered with Agreement. STERIS has delivered to Optionee, along
with two copies of this Agreement, the following documents: (a) a copy of
STERIS’s Policy Prohibiting the Improper Use of Material Non-Public Information
(the “Policy”); (b) a copy of the Plan and its related Prospectus; (c) two
execution copies of a Nondisclosure and Noncompetition Agreement to be entered
into between STERIS and Optionee (the “Nondisclosure Agreement”); (d) two copies
of an acknowledgment form (the “Acknowledgment Form”); and (e) a copy of
STERIS’s most recent integrated Annual Report to Shareholders and Form 10-K (the
“Annual Report”). By executing this Agreement, Optionee acknowledges receipt of
these documents.

 

3. Terms and Conditions of Option. The Option is a Nonqualified Option and shall
not be treated as an Incentive Stock Option. Except as otherwise provided in
this Agreement, the Option shall be subject to all of the terms and conditions
of the Plan. As a condition to the effectiveness of the Option, Optionee must
return to STERIS signed copies of (a) this Agreement and (b) the Nondisclosure
Agreement, and (c) the Acknowledgment Form. If Optionee violates the terms of
the Policy, the Plan, or this Agreement, the Nondisclosure Agreement, or any
agreement with similar terms previously entered into (collectively “Prior
Agreements”), any and all options to purchase Common Shares that were granted by
STERIS to Optionee (including the Option granted by this Agreement or any Prior
Agreements) shall be forfeited, void, and of no further force and effect.

 

4. Term of Option. Unless earlier terminated pursuant to Section 11 of the Plan,
the Option shall terminate at the close of business on, and shall not be
exercisable at any time after,                     , 20    .

 

5. Vesting. So long as Optionee remains in the employ of STERIS, but subject to
the terms of this Agreement and the Plan (including Section 11 thereof, the
rules of which shall apply to this Agreement, including as described in
Section 16 of this Agreement), the Option shall vest and first become
exercisable in equal increments (excluding any fractional shares) as follows:

 

[TO BE PROVIDED]

 

6. Exercise of Vested Option. Except as otherwise provided in Section 11 of the
Plan, the rules of which shall apply to this Agreement, including as described
in Section 16 of this Agreement, the Option shall be exercisable only while
Optionee is in the employ of STERIS. To the extent exercisable under the
Agreement, the Option may be exercised from time to time in whole or in part.

 

7. Method of Exercise. A request to exercise the Option requires delivery of
(a) the Option Price payable in cash or by check acceptable to the Company or by
wire transfer of immediately available funds, or by such other methods as may be
approved by the Board or the Chief Executive Officer or his delegatee or
delegatees, as applicable and (b) a written notice to STERIS identifying this
Agreement and specifying the number of Common Shares as to which the Option is
being exercised. Subject to the terms of the Plan and this Agreement, STERIS
shall deliver to Optionee certificates representing the Option shares as soon as
administratively feasible following such exercise.

 

8.

Certain Determinations. Application, violation, or other interpretation of the
terms of this Agreement, the Plan, the Policy, any Prior Agreement, or any
STERIS policy shall be determined by the Board or the Chief



--------------------------------------------------------------------------------

 

Executive Officer or his delegatee or delegatees, if applicable, in its sole
discretion, and its determination shall be final and binding on Optionee and
STERIS.

 

9. Termination of the Plan; No Right to Future Grants; No Right of Employment;
Extraordinary Item of Compensation. By entering into this Agreement, Optionee
acknowledges: (a) that the Plan is discretionary in nature and may be suspended
or terminated by STERIS at any time; (b) that each grant of an Option is a
one-time benefit which does not create any contractual or other right to receive
future grants of Options, or benefits in lieu of Options; (c) that all
determinations with respect to any such future grants, including, but not
limited to, the times when the Option shall be granted, the number of shares
subject to each Option, the Option Price, and the time or times when each Option
shall be exercisable, will be at the sole discretion of STERIS; (d) that
Optionee’s participation in the Plan shall not create a right to further
employment with Optionee’s employer and shall not interfere with the ability of
Optionee’s employer to terminate Optionee’s employment relationship at any time
with or without cause; (e) that Optionee’s participation in the Plan is
voluntary; (f) that the value of the Options is an extraordinary item of
compensation which is outside the scope of Optionee’s employment contract, if
any; (g) that the Option is not part of normal and expected compensation for
purposes of any other employee benefit plan or program of STERIS, including for
purposes of calculating any severance, resignation, redundancy, end of service,
bonus, long-service, pension or retirement benefits or similar payments;
(h) that the right to purchase stock ceases upon termination of employment for
any reason except as may otherwise be explicitly provided in the Plan or this
Agreement; (i) that the future value of the shares is unknown and cannot be
predicted with certainty; (j) that, where Optionee’s employer is a Subsidiary or
affiliate of STERIS, the Option has been granted to Optionee in Optionee’s
status as an employee of such Subsidiary or affiliate, and can in no event be
understood or interpreted to mean that STERIS is Optionee’s employer or that
Optionee has an employment relationship with STERIS; and (k) that if the
underlying shares do not increase in value, the Option will have no value.

 

10. Employee Data Privacy. By entering into the Agreement, and as a condition of
the grant of the Option, Optionee consents to the collection, use and transfer
of personal data as described in this Section 10. Optionee understands that
STERIS and its Subsidiaries hold certain personal information about Optionee,
including, but not limited to, Optionee’s name, home address and telephone
number, date of birth, social insurance number, salary, nationality, job title,
any shares of stock or directorships held in STERIS, details of all Options or
other entitlement to shares of stock awarded, canceled, exercised, vested,
unvested or outstanding in Optionee’s favor, for the purpose of managing and
administering the Plan (“Data”). Optionee further understands that STERIS and/or
its Subsidiaries will transfer Data among themselves as necessary for the
purposes of implementation, administration and management of the Optionee’s
participation in the Plan, and that STERIS and/or its Subsidiaries may each
further transfer Data to any third parties assisting STERIS in the
implementation, administration and management of the Plan (“Data Recipients”).
Optionee understands that these Data Recipients may be located in Optionee’s
country of residence, the European Economic Area, and in countries outside the
European Economic Area, including the United States. Optionee authorizes the
Data Recipients to receive, possess, use, retain and transfer Data in electronic
or other form, for the purposes of implementing, administering and managing the
Plan, including any transfer of such Data, as may be necessary or appropriate
for the administration of the Plan and/or the subsequent holding of shares of
stock on Optionee’s behalf, to a broker or third party with whom the shares
acquired on exercise may be deposited. Optionee understands that he or she may,
at any time, review the Data, require any necessary amendments to it or withdraw
the consent herein by notifying STERIS in writing. Optionee further understands
that withdrawing consent may affect Optionee’s ability to participate in the
Plan, at the sole discretion of the Board or the Chief Executive Officer or his
delegatee or delegatees, if applicable.

 

11. Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. All terms used herein with
initial capital letters and not otherwise defined herein that are defined in the
Plan shall have the meanings assigned to them in the Plan.

 

2



--------------------------------------------------------------------------------

12. Amendments. Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect the rights of Optionee under
this Agreement without Optionee’s consent.

 

13. Severability. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid or
unenforceable, the remainder of this Agreement and the application of such
provision to any other person or circumstances shall not be affected, and the
provisions so held to be invalid or unenforceable shall be reformed to the
extent (and only to the extent) necessary to make it enforceable and valid.

 

14. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal substantive laws of the State of Ohio, without
giving effect to any principle of law that would result in the application of
the law of any other jurisdiction.

 

15. Miscellaneous. Nothing contained in this Agreement shall be understood as
conferring on Optionee any right to continue as an employee of STERIS or any
Subsidiary or affiliate. STERIS reserves the right to correct any clerical,
typographical, or other error in this Agreement or otherwise with respect to
this grant. This Agreement shall inure to the benefit of and be binding upon its
parties and their respective heirs, executors, administrators, successors, and
assigns, but the Option shall not be transferable by Optionee other than as
provided in Section 17 of the Plan.

 

16. Application of Section 11 of the Plan. Pursuant to Section 11 of the Plan,
the Board hereby consents to the Optionee’s Qualifying Retirement if, at the
time that the Optionee terminates service with the Company, the Optionee
satisfies the requirements of Section 11(b)(iii) of the Plan other than the
requirement of the Board having consented thereto (which consent is hereby
given).

 

[SIGNATURES ON THE FOLLOWING PAGE]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, STERIS has caused this Agreement to be executed on its
behalf by its duly authorized officer, and Optionee has executed this Agreement,
all as of the day and year first written above.

 

STERIS Corporation

     

Optionee

By:            

Name:

Title:

          [Optionee’s Name]

 

4